     Case 3:20-cv-00442-DJN Document 61 Filed 10/26/20 Page 1 of 5 PageID# 526




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF VIRGINIA

                                        (Richmond Division)


CYNTHIA ADVANI MARSHALL,                               )
                                                       )
         Plaintiff,                                    )
                                                       )
v.                                                     )    Case # 3:20-cv-442 (DJN)
                                                       )
JOHN MARSHALL, et al.,                                 )
                                                       )
         Defendants.                                   )



              RESPONSE TO DEFENDANT JOHN MARSHALL’S CORRECTION
              OF HIS REPLY BRIEF IN SUPPORT OF HIS MOTION TO DISMISS

         Plaintiff Cynthia Marshall, by counsel, responds as as follows to the “Correction to

Defendant John Marshal’s Reply Brief in Support of Motion to Dismiss” (ECF 60).

                                             Background

         The complaint in this case alleges, in pertinent part, as follows:

         88. A one-time lump-sum payment of $255 is available from Social Security to a
         surviving spouse who was living with the deceased at the time of the deceased's death.
         When, in due course, Ms. Marshall enquired about that payment, she was informed by
         the Social Security officials with whom she spoke, to her shock and mortification, that it
         had already been paid to someone identified as Mr. Marshall's surviving spouse. In
         support of her claim that she, and no other woman,was indeed her late husband's widow,
         Ms. Marshall was directed to provide information and documentation attesting to her
         marriage, Mr. Watson's 2015 divorce from Annie Marshall, and her driver's license. In
         due course she was advised that Social Security had "made a mistake because of
         misinformation" and that she would receive the modest benefits at issue.

         89. On information and belief, the Marshall defendants conspired fraudulantly to submit
         to Social Security their mother's name as their father's surviving spouse, in all likelihood
         without informing their mother of the fraud. These action by the Marshall defendants
         amounted to more of their malicious effort utterly to disconnect Ms. Marshall from her
         late husband.
  Case 3:20-cv-00442-DJN Document 61 Filed 10/26/20 Page 2 of 5 PageID# 527




No other Social Security benefits have been put at issue by Ms. Marshall.1

       John Marshall’s reply brief (ECF 57), at its eighth page, represents to this court that

plaintiff Cynthia Marshall “entirely misstates the law as it relates to Social Security surviving

spouse benefits,” and that the Marshall defendants’ mother was in fact “entitled to surviving

spouse social security benefits regardless of her divorce from Watson Marshall and his

subsequent remarriage.” No legal authority appears in support of this contention.

       The operative law, appearing at 42 U.S.C. §402(i), 20 C.F.R. §404-391 and 20 C.F.R.

§404-345; see also Code of Va. §2-111.1, supports Ms. Marshall’s claim that the Marshall

defendants’ mother was not, in fact, entitled to receive the $255 surviving spouse benefit at issue

– the only Social Security benefits mentioned in the complaint. Following his review of John

Marshall’s reply brief, the undersigned brought this authority to the attention of opposing

counsel and asked counsel to retract the contention, at the eighth page, that Ms. Marshall’s

allegation concerning the diversion of the $255 to which she was entitled was “outrageous and

baseless.” Counsel wrote: “I think it is necessary for the judge to be advised that an incorrect

statement has been made in support of the motion to dismiss. Were this to happen to me, I would

want to be able to make the correction myself, rather than having it made by my opposition.”

The undersigned wrote further:

       [E]ither (if you are willing) show me why my reading of the law is wrong, in which case
       I will stand corrected as to the law and you will prevail on the specific point at issue, or
       correct your statement and retract your claim that Cynthia Marshall was not, as she
       claims, the sole proper beneficiary of the benefit at issue.

The correction was then filed without input from the undersigned. This response follows.



       Benefits other than the $255 for surviving spouses may be available to the Marshall
       1

defendants’ mother as a result of the death of Watson Marshall. None is at issue in this lawsuit.

                                                -2-
  Case 3:20-cv-00442-DJN Document 61 Filed 10/26/20 Page 3 of 5 PageID# 528




                  The “Correction” Made To Date is Insufficient and Misleading

        Ms. Marshall appreciates the correction, such as it is, of John Marshall’s reply brief. But

it does not address the sole matter of consequence: that Cynthia Marshall correctly stated her

sole entitlement to the $255 benefit, and properly condemned the diversion thereof to the

Marshall defendants’ mother. Her allegation to this effect was neither “outrageous” nor

“baseless,” nor should it have been challenged.2 Since no other Social Security benefits have

been put at issue by Cynthia Marshall, the broad brush reference in the correction – as in the

reply brief itself – to unidentified “Social Security benefits” is irrelevant at best and misleading

at worst. At issue is not $255. It is the integrity of the litigants at bar.

        Since John Marshall has not retracted his assertion that Cynthia Marshall falsely claimed

sole entitlement to the benefits at issue; since his ambiguous correction, lacking any citation to

legal authority, yet permits the conclusion that Ms. Marshall’s claim in this regard is, as

defendants contend, “baseless” and “misstates the law”; and in the belief that the parties should

direct the court to appropriate authorities to support their contentions, Ms. Marshall submits this

response to John Marshall’s correction of his brief.




        2
         As for the allegation that John Marshall gave false information of consequence to the
benefit at issue, it is he who is named on Watson Marshall’s initial death certificate as the source
of the information thereon, which incorrectly gives the address of Watson Marshall’s former
wife Annie Marshall as Watson’s address. A death certificate must be remitted in order for the
$255 benefit at issue to be paid. A corrected death certificate was subsequently issued, properly
naming the address where Watson and Cynthia Marshall lived. At the direction of the court, the
documents at issue, which defendants will presumably not contest, will be filed.

                                                   -3-
  Case 3:20-cv-00442-DJN Document 61 Filed 10/26/20 Page 4 of 5 PageID# 529




                                                             Respectfully submitted,

                                                             CYNTHIA ADVANI MARSHALL,

                                                             By counsel

Dated: October 26, 2020

Counsel for Plaintiff:



//s// Victor M. Glasberg
Victor M. Glasberg, #16184
Victor M. Glasberg & Associates
121 S. Columbus Street
Alexandria, VA 22314
703.684.1100 / Fax: 703.684.1104
vmg@robinhoodesq.com
MarshallCynthia\Drafts\AnswerToRobertMarshallDiscoveryRq#1(2020-1005)




                                                                -4-
  Case 3:20-cv-00442-DJN Document 61 Filed 10/26/20 Page 5 of 5 PageID# 530




                                     Certificate of Service

        I, Victor M. Glasberg, hereby certify that a true copy of plaintiff’s Response to John
Marshall’s Correction of his Reply Brief in Support of His Motion to Dismiss was filed with the
clerk’s ECF system, which will notify all counsel of record of same, on this 26th day of October
2020:

Irving Blank, Esq.                                   Justin S. Gravatt, Esq.
George O.Y. Naylor, Esq.                             Caroline V. Davis, Esq.
Blank & Marcus, LLC                                  Dane, Hauck, Davis, Gravatt
1804 Staples Mill Road                                 & Campbell, P.C.
Richmond, VA 23230                                   100 West Franklin Street, Suite 100
804.355.0691 / Fax: 804.353.1839                     Richmond, VA 23220
gnaylor@blankmarcus.com                              804.644.7400 / Fax: 804.303.8911
  Counsel for Andrea Marshall Voehringer             jgravatt@dhdgclaw.com
                                                     cdavis@dhdgclaw.com
William D. Bayliss, Esq.                               Counsel for John Marshall
Joseph E. Blackbum , III, Esq.
Williams, Mullen, Clark & Dobbins, P.C.              S. Keith Barker, Esq.
P. O. Box 1320                                       S. Keith Barker, P.C.
Richmond, VA 23218-1320                              4908 Dominion Boulevard, Suite K
bbayliss@williamsmullen.com                          Glen Allen, VA 23060
jblackbum@williamsmullen.com                         804.934.0550 / Fax: 804.346.5338
804.420.6000 / Fax: 804.420.6507                     keithbarker@richmondlaw.net
  Counsel for Brenda Marshall Thompson                 Counsel for Robert Marshall

                                                     John D. McChesney,
                                                     P.O. Box 90775
                                                     Henrico, VA 23273-0775
                                                     804.501.4677 / Fax: 804.501.4140
                                                     mcc121@henrico.us
                                                       Counsel for T.W. Holmes


                                                              //s// Victor M. Glasberg
                                                              Victor M. Glasberg, #16184
                                                              Victor M. Glasberg & Associates
                                                              121 S. Columbus Street
                                                              Alexandria, VA 22314
                                                              703.684.1100 / Fax: 703.684.1104
                                                              vmg@robinhoodesq.com

                                                              Counsel for Plaintiff


                                               -5-
